      Case 2:19-cv-04241-JCJ Document 14 Filed 11/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MAIN STREET AMERICA ASSURANCE                CIVIL ACTION
COMPANY,
               Plaintiff,

             v.
                                             NO.   19-4241
CONNOLLY CONTRACTORS, INC., and
GLENN M. WHITE BUILDERS, INC.

                  Defendants.


                                O R D E R


     AND NOW, this    16th      day of November, 2020, upon

consideration of Defendant Glenn M. White Builders, Inc.’s

Motion to Dismiss for Lack of Jurisdiction (Doc. No. 10) and

Plaintiff Main Street America Assurance Company’s Response in

Opposition (Doc. No. 12), it is hereby ORDERED that the Motion

is DENIED.




                                        BY THE COURT:


                                         s/ J. Curtis Joyner


                                        J. CURTIS JOYNER, J.




                                    6
